Citation Nr: 0508652	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-28 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hives.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1975 to 
September 1983, and subsequent periods of inactive and active 
duty for training in the Air Force Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for hives.  The 
RO originally denied the service connection claim as not 
well-grounded in June 2000, but subsequently re-adjudicated 
the claim under the Veterans Claims Assistance Act (VCAA).  
On his VA Form 9 dated in September 2003, the veteran 
requested a Board hearing, but later withdrew the request in 
March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran filed a claim of service connection for hives in 
November 1999.  He submitted a statement dated in July 1999 
that on April 14, 1997, after returning from a three-day 
military exercise at Beale Air Force Base, he noticed large, 
itchy bumps covering his entire body.  He noted that after 
about three days, the itching subsided slightly, but the 
bumps were still there.  He consulted a doctor and was 
diagnosed with hives and given a prescription.  He stated 
that he became convinced that the hives are a result of 
contact with a sleeping bag that he used while at Beale, 
which was rumored to have been used during the Desert Storm 
Campaign.  He stated that since the initial incident, his 
feet, head, stomach, shoulders, and sometimes arms and legs, 
itch frequently.  He described the itching as more intense 
when he exercises or does not take his prescribed medicine.

In March 2002, the veteran stated that the hives occurred in 
1994 after a three-day exercise.  He submitted a March 2002 
statement from his SMS indicating that during a 1994 Mar 
Readiness Assistance Visit (RAV) at Beale Air Force Base, 
each person was issued a sleeping bag cleaned by a local 
establishment before departure; and that the veteran 
contracted hives after the exercise.  In May 2002, the 
veteran submitted a statement that although he had initially 
stated that the onset of the hives was April 14, 1997, it 
actually occurred in May 1995.

The DD-214 Forms shows active service in the Air Force from 
April 1975 to September 1983.  An AF Form 938 dated in August 
1995 shows the veteran was called to Active Duty for 
Training/Active Duty Tour from August 7, 1995 to August 11, 
1995.  The veteran also submitted an AF Form 526 point 
summary showing periods of Active Duty for Training and 
Inactive Duty for Training from September 1983 to September 
1999.

Negative responses were received from the Beale Air Force 
Hospital for treatment from April 1994 to May 1994, and April 
1997 to May 1997.

The medical evidence shows private May 1995 reports of skin 
itching after the Reserves, and a private June 1995 diagnosis 
of hives, possibly stress-related.  The veteran reported on a 
June 1995 McClellan Air Force Base medical report that he had 
hives and was taking medication.

On a January 2000 Air Force Reserves medical record, the 
veteran stated that he thinks he broke out into hives in 
April 1998 after returning from an exercise at Beale Air 
Force Base.  A history of recurrent hives for the past four 
years was reported on a February 2000 Beale Air Force Base 
medical record.  

A February 2000 private treatment record shows the veteran 
was taking Hydroxyzine for hives, which apparently was from 
chronic urticaria.  A private medical statement shows 
treatment for chronic urticaria since February 2000.  A March 
2000 private medical statement shows a May 1995 diagnosis of 
urticaria, which began following a weekend in the Reserves.  
The physician noted that scratching causes the appearance of 
wheals on the skin.  He also noted that the veteran has had 
intermittent attacks since that time, and is being treated 
with Hydroxyzine.

The veteran reported hives on medical records dated in April 
2000, January 2001, and November 2001.  A July 2001 Beale Air 
Force Base medical record shows treatment for urticaria since 
February 2000.  Skin lesions were reported in December 2001 
and March 2002.

Upon a review of the record, the Board finds that additional 
evidence is needed before the service connection claim for 
hives can be resolved.

First, the veteran's period of Active Duty for Training needs 
to be verified.  In April 2002, the RO contacted the Air 
Reserve Personnel Center (ARPC) to verify the dates of the 
veteran's active duty for training periods.  The ARPC 
responded in a June 2002 memorandum that reserve orders are 
not maintained in the members Unit Personnel Record Group and 
they do not have access to orders dated that far back, nor 
are they kept at unit level for that period.  The commander 
indicated that she also had checked with their Reserve 
Military Pay Office to verify the dates and they also do not 
have the information dating back this far.  She noted that 
she was forwarding the request for medical records for this 
period to the 940th Aerospace Medical Squadron.  There is no 
response of record from the ARPC or the 940th Aerospace 
Medical Squadron, although the record does include medical 
records from the 940th Medical Squadron at McClellan AFB.  
The RO also never contacted the SMS, who reported on the 
veteran's incurrence of hives after contact with the sleeping 
bags during the 1994 Mar Readiness Assistance Visit, to 
determine whether this took place during Active Duty for 
Training.

Second, even if the veteran's period of Active Duty for 
Training can be verified, and it is shown that the Mar 
Readiness Assistance Visit was during that period, the 
medical evidence is insufficient for purposes of determining 
service connection.  The question that needs to be determined 
is whether the veteran's hives can be related to service, 
including any allergic reaction to a sleeping bag.  Where the 
determinative issue involves medical causation or diagnosis, 
a competent medical opinion on the matter is needed.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record shows 
that the veteran has never been afforded a VA medical 
examination to determine the etiology of his hives.  The 
March 2000 private statement indicating that the urticaria 
began in the Reserves is insufficient, as it is based on the 
veteran's reported history.  Thus, if it is verified that the 
Mar Readiness Assistance Visit occurred during Active Duty 
for Training, the veteran should be afforded the proper 
medical examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should contact the veteran to 
determine whether he has additional 
evidence to submit regarding his claim.  
Specifically, the veteran indicated in a 
March 2004 letter that the record should 
include a letter, signed by his now ex-
wife regarding the initial incurrence of 
hives, and that a date stamp would verify 
the date of incurrence.  This letter, 
however, is not reflected in the record.  
In addition, on the January 2002 
Memorandum for 940 ARW Members submitted 
by the veteran, it is indicated that the 
first page of the AF Form 526 lists a 
breakdown of the specific days of active 
duty.  However, only the third page of 
the AF Form 526 is provided.  The AMC 
should make reasonable efforts to obtain 
this information from the veteran and 
document all attempts in the claims 
folder.

2.  The AMC also should make reasonable 
efforts to obtain additional evidence to 
verify the veteran's period of Active 
Duty for Training from other sources.  
Specifically, the AMC should do the 
following

(a)  Contact McClellan Air Force Base to 
determine whether there is any 
information regarding the veteran's 
reported mission from McClellan AFB to 
Beale AFB with the 940th ARW.  
Specifically, the date of this mission 
should be determined.  The AF Form 938 
shows the veteran's unit of assignment 
was 314ARS/LGO, McClellan AFB, CA 95652-
5000.  Any additional medical records 
from the 940th Medical Squadron, located 
at McClellan AFB, CA 95652-1122, also 
should be obtained.

(b)  Contact SMS Billy Higgins of the 
940th ARW/AGS  to determine whether he 
has any documentation, or knows of any 
documentation showing that the veteran 
was on active duty for training purposes 
in April 1994, when on the reported Mar 
Readiness Visit.  In May 2002, the 
veteran indicated that Sergeant Higgins's 
phone number at Beale Air Force Base is 
(530) 634-1668.

(c)  Contact the department at Beale Air 
Force Base that issued the Memorandum for 
940 ARW Members, and request a complete 
copy of the veteran's AF Form 526 "Point 
Summary."  The address provided on the 
memorandum is 940 MSS/DPMSC, 19395 Edison 
Avenue, Beale AFB, CA 95903-1215.  A 
handwritten note shows that the phone 
number for Customer Service is (530) 634-
1860.

If, after making reasonable efforts to 
obtain named records the AMC is unable to 
secure same, the AMC must notify the 
veteran and (a) identify the specific 
records the AMC is unable to obtain; (b) 
briefly explain the efforts that the AMC 
made to obtain those records; and (c) 
describe any further action to be taken 
by the AMC with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

3.  If, after completion of #1 and #2, it 
is determined that the veteran's periods 
of active duty for training coincide with 
the reported Mar Readiness Visit, the AMC 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, etiology, severity, and date 
of onset of his hives.  The examiner 
should give an opinion as to whether it 
is at least as likely as not (50-50 
chance) that the veteran's hives are 
related to his active duty training 
during his reserve service, including 
exposure to a sleeping bag.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  A 
complete written rationale for all 
opinions made must be provided.  If any 
requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




